RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206
    ELECTRONIC CITATION: 2000 FED App. 0063P (6th Cir.)
                File Name: 00a0063p.06


UNITED STATES COURT OF APPEALS
              FOR THE SIXTH CIRCUIT
                _________________


                                ;
                                 
LARRY LUCAS, d/b/a LUCAS

                     Plaintiff, 
TOWING,
                                 
                                 
                                      No. 98-1876

                                 
SOTTILE’S INC., d/b/a             >
S.T.A.R. TOWING; JAMES           
                                 
        Plaintiffs-Appellants, 
SOTTILE,

                                 
                                 
                                 
           v.
                                 
                                 
VAN WERT, Sheriff; RONALD 
MONROE COUNTY; CARL

COLE, Undersheriff; DARWIN 
                                 
                                 
PAZ, Captain; TOM
                                 
HOFFMAN, Captain,
       Defendants-Appellees. 1

      Appeal from the United States District Court
     for the Eastern District of Michigan at Detroit.
    No. 96-72332—Paul D. Borman, District Judge.
              Argued: September 22, 1999
         Decided and Filed: February 18, 2000




                            1
2       Lucas, et al. v. Monroe County, et al.    No. 98-1876      No. 98-1876       Lucas, et al. v. Monroe County, et al.     27

Before: MERRITT and CLAY, Circuit  Judges; ALDRICH,                wrongful conduct take the form of inducing a third party not
                  District Judge.*                                 to enter a contract with the plaintiff; indeed, the Restatement
                                                                   Second of Torts § 766B expressly states that a defendant is
                      _________________                            liable for intentional interference with prospective contractual
                                                                   relations “whether the interference consists of (a) inducing or
                          COUNSEL                                  otherwise causing a third person not to enter into or continue
                                                                   the prospective relation, or (b) preventing the [plaintiff] from
ARGUED: Matthew E. Krichbaum, SOBLE & ROWE, Ann                    acquiring or continuing the prospective relation.”
Arbor, Michigan, for Appellants.       Linda E. Taylor,            RESTATEMENT SECOND OF TORTS § 766B. Plaintiffs have
JOHNSON, ROSATI, LABARGE, ASELTYNE & FIELD,                        presented evidence that the Sheriff’s wrongful conduct in
Farmington Hills, Michigan, for Appellees. ON BRIEF:               excluding him from the regular tow rotation prevented him
Matthew E. Krichbaum, Richard A. Soble, SOBLE & ROWE,              from entering into a business relationship with stranded
Ann Arbor, Michigan, for Appellants. Marcia L. Howe,               motorists who request tow services via central dispatch.
JOHNSON, ROSATI, LABARGE, ASELTYNE & FIELD,                        Accordingly, we conclude that Plaintiffs have adduced
Farmington Hills, Michigan, for Appellees.                         sufficient evidence from which a rational trier of fact could
                                                                   find that the individual Defendants are liable for tortious
                      _________________                            interference with Plaintiffs’ economic relations.
                          OPINION                                    For the reasons set forth above, we REVERSE the
                      _________________                            judgment of the district court as to Plaintiffs’ claims of
  CLAY, Circuit Judge. Plaintiffs-Appellants, James Sottile        retaliation for public criticism, political patronage, and
and Sottile’s Inc., d/b/a S.T.A.R. Towing, appeal from the         tortious interference with economic relations claims; we
order entered by the United States District Court for the          AFFIRM the judgment of the district court as to Plaintiffs’
Eastern District of Michigan, granting summary judgment on         due process claim.
behalf of Defendants-Appellees, Monroe County and related
parties, in this action alleging that Defendants violated
Plaintiffs’ rights under both the United States and Michigan
constitutions, and are liable for tortious interference with
Plaintiffs’ economic relations. For the reasons set forth
below, we REVERSE in part and AFFIRM in part the
judgment of the district court.




    *
     Honorable Ann Aldrich, United States District Judge for the
Northern District of Ohio, sitting by designation.
26    Lucas, et al. v. Monroe County, et al.        No. 98-1876       No. 98-1876       Lucas, et al. v. Monroe County, et al.      3

existence of a valid business relationship or expectancy; (ii)                              BACKGROUND
knowledge of the relationship or expectancy on the part of the
defendant; (iii) intentional interference causing or inducing                              Procedural History
a termination of the relationship or expectancy; and (iv)
resultant actual damage. See Wilkerson v. Carlo, 300 N.W.2d              On March 19, 1996, James Sottile and Larry Lucas, two
658, 659 (Mich. 1980). The district court dismissed                   separate wrecker service operators in Monroe County,
Plaintiffs’ claim on grounds that Plaintiffs’ “business               Michigan, filed suit in state court, in their own behalf and in
relationship or expectancy of a relationship with a third party       the names of their separate wrecker service companies,
is too attenuated in this case.”                                      against Defendants alleging violation of 42 U.S.C. § 1983 and
                                                                      various state law claims. Plaintiffs and Lucas alleged
  “The [business relationship or expectancy of a relationship]        improper and retaliatory conduct arising out of the Monroe
must be a reasonable likelihood or a probability, not mere            County Sheriff’s Department’s (“Sheriff’s Department”)
wishful thinking.” Trepel v. Pontiac Osteopathic Hosp., 354           administration of the County’s list of wrecker companies to
N.W.2d 341, 348 (Mich. Ct. App. 1984). To demonstrate                 be called for towing services. Specifically, the complaint
such a realistic expectation, Plaintiffs must prove an                charged that Plaintiffs and Lucas were removed from this tow
anticipated business relationship with an identifiable class of       call list in retaliation for making public criticisms of the
third parties. See Schipani v. Ford Motor Co., 302 N.W.2d             Sheriff’s Department, in violation of their First Amendment
307, 314 (Mich. Ct. App. 1981). Plaintiffs have presented             rights under the United States Constitution and Article I of the
evidence of a reasonable expectancy of an economic                    Michigan Constitution; that the Sheriff’s Department
relationship with stranded motorists who arranged for towing          exercised political patronage in its administration of the tow
services via the call list maintained by the Sheriff’s                call list, also in violation of the First Amendment and the
Department. Plaintiffs have presented evidence (i) that but           Michigan Constitution; that Plaintiffs and Lucas were
for the Sheriff’s unlawful and improper conduct —                     removed from the tow call list without due process of law, in
specifically, his patronage practices — Plaintiffs would have         violation of their constitutional due process rights guaranteed
been placed on the regular rotation upon satisfying the               by the Fourteenth Amendment of the United States
requirements of the Sheriff’s Department; and (ii) that               Constitution; and that the Sheriff’s Department’s conduct
placement on the list entitles a tow company to calls and             constituted tortious interference with Plaintiffs’ and Lucas’
contracts within its geographic area that the company would           economic relations. Defendants removed the action to federal
not otherwise receive. While the amount of towing business            court on May 20, 1996. On February 27, 1998, following
Plaintiffs would have received if placed on the call list cannot      discovery, Defendants moved for summary judgment.
be specifically determined, this issue goes only to damages.
                                                                         On July 1, 1998, the district court entered an order granting
   In dismissing Plaintiffs’ claim, the district court, quoting       in part and denying in part Defendants’ motion for summary
from Baker Driveaway Co., Inc. v. Bankhead Enterprises, 478           judgment. Defendants’ motion for summary judgment was
F. Supp. 857, 860 (E.D. Mich. 1979), asserted that in the             denied on Lucas’ retaliation claim, but granted on Plaintiffs’
typical tortious interference case, the defendant “induces a          retaliation claim, on grounds that Plaintiffs were not regular
private third party not to enter into a contract with the plaintiff   service providers to Monroe County (“County”); summary
in some improper fashion.” The court concluded that “[t]he
facts of this case are simply inapposite to such a claim.” (J.A.
at 44.) However, there is no requirement that the tortfeasor’s
4       Lucas, et al. v. Monroe County, et al.             No. 98-1876         No. 98-1876          Lucas, et al. v. Monroe County, et al.            25

judgment was also1 granted on all of Plaintiffs’ and Lucas’                    that “several references to and procedures for removal or
remaining claims. This timely appeal followed.                                 suspension from the list to compel compliance with the
                                                                               regulations reflect the mutual nature of the relationship
                                  Facts                                        established by inclusion on the list.” Id. at 853. In this case,
                                                                               there are no such established “procedures” for suspension or
  The County Sheriff’s Department maintains a towing                           removal. The written policies of the Sheriff’s Department —
company rotation list. The call list is maintained to allocate                 however unfair they may be — explicitly provide that a
towing services to assist police officers in moving stranded                   wrecker company may be immediately removed from the list
vehicles throughout the County. When an officer needs                          upon making a complaint to an unauthorized person. As a
towing services, the police dispatcher calls a company listed                  result, these policies did not create a legitimate claim of
as approved to tow in the “service area” where the tow is                      entitlement to remaining on the tow call list even after making
needed. If the first towing company called is unavailable, the                 such complaints. Accordingly, Plaintiffs’ due process claim
dispatcher calls the next company listed for that area, and so                 was properly dismissed on grounds that they have not
on until the job is accepted. If towing services are again                     established the existence of a constitutionally protected
required, the dispatcher begins with the next company listed                   property interest.
for the area involved, in rotation.
                                                                                 IV. Tortious Interference with Economic Relations
  A towing company may not be placed on the call list unless
the Sheriff’s Department authorizes the company’s eligibility.                   Plaintiffs allege that by excluding them from the regular
Eligibility is based on a number of factors: (i) where the                     tow rotation, the individual Defendants prevented them from
company is located; (ii) whether the location is an area                       entering into business with stranded    motorists who obtain
saturated with other companies on the list; (iii) whether the                  towing service through the call list.8 The elements of a claim
company is properly insured; (iv) whether the company has                      for tortious interference with economic relations are: (i) the
certain kinds of towing vehicles; (v) whether the company
passes a safety and equipment inspection; and (vi) whether
the company maintains twenty-four hour service in the service                      8
area. However, if a motorist whose vehicle requires towing                           Notably, the County is immune from tort liability here under
requests a particular towing company, the dispatcher contacts                  Michigan’s Governmental Tort Liability Act (“GTLA”), Michigan
                                                                               Compiled Laws Annotated § 691.1407, which provides that “all
that company for the job regardless of whether the company                     government agencies shall be immune from tort liability in all cases
requested is on the Sheriff’s Department’s call list. There are                wherein the government agency is engaged in the exercise or discharge of
no contracts, either written or oral, between the towing                       a governmental function.” Mich. COMP. LAWS ANN. § 691.1407(1)
                                                                               (1987). However, because Plaintiffs allege an intentional tort for which
                                                                               the individual Defendants would have been liable before July 7, 1986,
    1                                                                          these Defendants are not immune from suit under the GTLA. See MICH.
      Notably, the district court, quoting Pembaur v. City of Cincinnati,      COMP. LAWS ANN. § 691.1407(1) (1987) (stating that “subsection (2)
475 U.S. 469, 480 (1986), held that the County may be held liable under        [which covers immunity for individuals] shall not be construed as altering
§ 1983 for the Sheriff’s decisions regarding operation of the tow list,        the law of intentional torts as it existed before July 7, 1986”). “Michigan
noting that municipal liability may be imposed where a “deliberate choice      does not immunize its governmental employees, including police officers,
to follow a course of action is made from among various alternatives by        from their intentional torts.” Koehler v. Smith, 1997 WL 595085 (6th Cir.
the official or officials responsible for establishing final policy with       Sept. 25, 1997) (unpublished disposition); see also Sudul v. City of
respect to the subject matter in question.” (J.A. at 43.) The district court   Hamtramck, 562 N.W.2d 478, 479 (Mich. Ct. App. 1997) (holding that
also held that the County may be held liable for any violations of the         “an individual employee’s intentional torts are not shielded by our
Michigan Constitution. (J.A. at 43.)                                           governmental immunity statute”).
24     Lucas, et al. v. Monroe County, et al.              No. 98-1876         No. 98-1876       Lucas, et al. v. Monroe County, et al.       5

  III. Due Process                                                             companies and the Sheriff or the County regarding towing
                                                                               services. Payment for towing services is made by the motorist
  Plaintiffs allege that their removal from the stand-by tow                   directly to the towing company; the County is not responsible
call list without notice and an opportunity to be heard violated               for payments to the towing company.
their due process rights. The district court dismissed
Plaintiffs’ claim on the ground that they lacked any protected                   In 1991, the Sheriff’s Department announced that towing
property interest in remaining on the stand-by list. We agree                  companies were required to bring grievances they had
with the district court.                                                       regarding the list directly to the Sheriff’s Department
                                                                               personnel prior to airing such grievances publicly. Towing
   “The Fourteenth Amendment’s procedural protection of                        companies who failed to comply with this requirement risked
property is a safeguard of the security of interest that a person              removal from the call list. The Sheriff’s May 9, 1991, letter
has already acquired in specific benefits.” Board of Regents                   to all towing companies then on the list, stated in part:
of State Colleges v. Roth, 408 U.S. 564, 576 (1972). The
mere unilateral expectation of continuing to receive a benefit                     This is to remind you that, consistent with the present
is not enough to create a protected property interest; instead                   procedure, any complaints/questions you may have
a “legitimate claim of entitlement” must exist. Id. at 577.                      regarding tow calls are to be directed to Undersheriff
“[A] property interest exists and its boundaries are defined by                  Cole in writing. Do not address these issues with the
‘rules and understandings that stem from an independent                          dispatchers, deputies, or supervisors.
source such as state law -- rules or understandings that secure                    In the future, failure to abide by these procedures will
certain benefits and that support claims of entitlement to those                 necessitate the removal of your name from the call list at
benefits.’” Bailey v. Floyd County Bd. of Educ., 106 F.3d                        the time you contact an unauthorized person until the
135, 141 (6th Cir. 1997) (quoting Roth, 408 U.S. at 577).                        time of your complaint is received in writing and
                                                                                 throughly investigated.
  In the instant case, however, Plaintiffs can point to no
ordinance, contract or other “rules of mutually explicit                       (J.A. at 114.)
understandings” that support their claim of entitlement to
remain on the stand-by list. See Perry v. Sinderman, 408 U.S.                    By the mid-1990’s, Sheriff Van Wert (“Sheriff”) was
593, 601 (1972). The only relevant policy on record, in place                  subjected to increasing public criticism regarding his
since 1991, expressly states that a wrecker service will be                    administration of the tow call list. Accusations were rampant
removed from the call list upon filing a complaint with an                     that the Sheriff’s Department gave preferential treatment to
unauthorized person. Plaintiffs’ reliance on Gregg v. Lawson,                  tow companies owned by “higher end” contributors to the
732 F. Supp. 849 (E.D. Tenn. 1989), is misplaced. In Gregg,                    Sheriff’s political campaigns. In fact, the Sheriff admitted at
the court held that the plaintiff had a “legitimate claim of                   his deposition that Dorothy Galina, owner of Monroe Towing,
entitlement” in remaining on the wrecker tow list, on grounds                  was a “higher end” campaign contributor. Plaintiffs adduced
                                                                               evidence at their deposition indicating that Monroe Towing
                                                                               received preferential treatment compared to other tow
                                                                               companies on the call list: (i) Monroe Towing was the only
consider this question below because it dismissed Plaintiffs’ constitutional   tow truck company in two areas, and received the greatest
claims on other grounds, and the parties’ briefing of this issue on appeal     number of calls; (ii) Monroe Towing’s service area was
is sparse and deficient. This issue is best left for the district court to
address in the first instance, should Defendants choose to raise it on         increased in size to the detriment of another tow truck
remand below.                                                                  operator, Larry Lucas; and (iii) Monroe Towing received
6       Lucas, et al. v. Monroe County, et al.      No. 98-1876       No. 98-1876          Lucas, et al. v. Monroe County, et al.           23

increased territory when another tow company, McClain’s,              because it had refused the new mayor’s request for a
went out of business. Plaintiffs also adduced evidence that           campaign contribution and had instead supported his
another tow company, Owens Towing, received preferential              opponent. O’Hare, 518 U.S. at 720. The Court stated:
treatment in exchange for political favors.
                                                                        We cannot accept the proposition . . . that those who
  Sottile, the sole owner of Sottile’s, Inc., d/b/a S.T.A.R.            perform the government’s work outside the formal
Towing (“S.T.A.R.”), applied to be placed on the call list in           employment relationship are subject to what we conclude
December 1993. Sottile stated that he had four tow trucks               is the direct and specific abridgement of First
that could perform light and heavy duty towing. Plaintiffs’             Amendment rights alleged in this complaint. As
equipment was inspected, but deficiencies were found in                 respondents offer no justifications for their actions, save
Plaintiffs’ equipment. Plaintiffs immediately cured the                 for insisting on their right to condition a continuing
deficiencies to the County’s satisfaction; nonetheless, their           relationship on political fealty, we hold that the
application was rejected, as Defendants claimed that the                complaint states an actionable First Amendment claim.
County already had sufficient towing services available in
Plaintiffs’ geographic service area, Area 8. The Sheriff’s            Id. at 720. The same holds true here. Plaintiffs have
February 24, 1994, letter to Plaintiffs stated: “[a]t the present     presented evidence that both Plaintiffs and Lucas were
time their [sic] are no intentions to add to our towing services.     removed from the tow call list because they voiced their
In April we will be reviewing the services and if we decide to        opposition to the Sheriff and his policies in a public forum;
add you will be considered.” (J.A. at 254.) However,                  not only may this conduct itself constitute a violation of the
Plaintiffs noted that in January of 1994, Interstate Towing           First Amendment, but it provides strong evidence that, as a
went out of business in Area    8, thereby leaving only Monroe        general rule, a wrecker service’s political support for the
Towing to service that area.2 Sottile maintained that S.T.A.R.        Sheriff (or lack thereof) factors heavily into the Sheriff’s
could have merely taken Interstate Towing’s place.                    administration of the tow call list. Indeed, by promptly
                                                                      removing his most vociferous critics from the tow call list, the
  On April 2, 1994, Plaintiffs again reapplied to be placed on        Sheriff inevitably sent a clear message to the County’s other
the call list for Areas 4 and 8. After three weeks with no            wrecker services about the importance of maintaining a
response, Plaintiffs contacted Captain Tom Hoffman of the             positive relationship with the Sheriff’s Department.
Sheriff’s Department. Hoffman reportedly told Plaintiffs that         Accordingly, we find that Plaintiffs have presented sufficient
the County had no intention of adding any additional towing           evidence to create a genuine issue of material fact on their
services because it did not want to place a financial burden on       political patronage7claim, and, therefore, summary judgment
other tow services and put a good towing company out of               was inappropriate.
business. Hoffman then named three towing companies on
the call list that supposedly served the areas for which
Plaintiffs had applied. However, Sottile replied that two of              7
                                                                            Defendants on appeal also briefly argue that they are entitled to
those companies were out of business and the third never              qualified immunity on Plaintiffs’ First Amendment claims on the basis
served those areas. Notably, Hoffman did not name the only            that, at the time in question, “there was no law establishing Plaintiffs’
                                                                      rights to be added to the [tow call] list.” (D. Br. at 43-45.) Plaintiffs
                                                                      respond that Defendants are not immune because the First Amendment
    2                                                                 law on retaliation and political patronage was clearly established at the
     Police records that track the tow companies used by the County   time of Defendants’ misconduct, so that Defendants knew or should have
confirm that Monroe Towing did the vast majority of the towing in     known that they were violating Plaintiffs’ rights. See, e.g., Chappel, 131
Area 8.                                                               F.3d at 580; Barrett, 130 F.3d at 262-64. The district court did not
22       Lucas, et al. v. Monroe County, et al.             No. 98-1876         No. 98-1876       Lucas, et al. v. Monroe County, et al.        7

from tow companies. Second, Sottile quoted Dorothy                              active towing company that was actually serving Area 8 at
Gallina, owner of Monroe Towing, as saying that she had to                      that time: Monroe Towing. Hoffman assured Plaintiffs he
“wine and dine [members of the Sheriff’s Department] and                        would look into the situation. Over the next several months,
buy them tickets to here and there to keep them happy.” (J.A.                   Sottile tried again to contact Hoffman. After his efforts were
at 196.) Third, Sottile quoted the owner of another towing                      unsuccessful, Sottile spoke to Undersheriff Ronald Cole, who
company as telling him that “[i]f you want to get on the list,                  repeated what Hoffman had said.
you have got to spread some money around with the sheriff’s
campaign.” (J.A. at 267.) Fourth, Sottile testified that                          On January 5, 1995, Sottile wrote a letter to a member of
officers in the Sheriff’s Department had “jokingly” told him                    the Monroe County Board of Commissioners (“Board”)
if he wanted to be added to the tow6 call list, he would have to                setting forth his frustrations with the Sheriff and the tow list;
donate to the Sheriff’s campaign.                                               this letter recounted in detail Sottile’s efforts to be placed on
                                                                                the list and his futile communications with the Sheriff’s
  The Sheriff’s conduct in removing Plaintiffs and Lucas                        Department. On January 30, 1995, Sottile’s attorney
from the tow call list in response to their public criticisms of                requested that Plaintiffs be placed on the list.
his office constitutes particularly striking evidence of political
patronage in his administration of the list. This conduct is                       At this juncture, the facts central to Plaintiffs’ claims occur
akin to a government official firing a public employee who                      in the public eye and must be viewed from the perspective of
spoke out in opposition to the official or his policies - the                   public controversy. Allegations of impropriety reached their
classic political patronage First Amendment violation. See,                     peak in the winter and spring of 1995. These allegations were
e.g., Branti v. Finkel, 445 U.S. 507, 515 (1980) (stating that                  particularly salient because they came at a time when the
the First Amendment prohibits officials from terminating                        Board was contemplating the merger of central police
public employees on the basis of their political beliefs). In                   dispatch, which administered the call list, with the County’s
O’Hare Truck Service, the Court held that the plaintiff towing                  Emergency Management Division. The Sheriff opposed the
company had stated a claim of political patronage in violation                  merger on grounds that it would encroach the independence
of the First Amendment, where the plaintiff alleged that it had                 and authority of the Sheriff’s Department.
been removed from the defendant city’s towing rotation list
                                                                                   Allegations concerning the Sheriff’s administration of the
                                                                                call list first became front page news in February of 1995
                                                                                when Dale Zorn, a member of the Board, and County
     6
      The district court found that this evidence carried no weight since       Administrator/Auditor Charles Londo were denied access to
Sottile himself characterized the officers as making their statements           a meeting the Sheriff held with tow truck operators on the call
“jokingly” and said that he did not take it seriously at the time. However,     list. Sottile was also excluded from this meeting. Zorn said
the weight to be attributed the officer’s statements is for the jury to         that he had been invited to the meeting in his capacity as a
decide. As Plaintiffs point out, the mere fact that the statement was made
in a “joking” manner does not render it devoid of truth. A jury viewing         commissioner to discuss the potential merger of central
this exchange in the light most favorable to Plaintiffs could reasonably        dispatch and emergency services. After being refused
construe it as evidence in support of Plaintiffs’ political patronage claim,    admittance, Zorn wrote a public letter severely criticizing the
particularly in light of the aggregate evidence that Plaintiffs have adduced.   Sheriff.
See, e.g., NLRB v. Homemaker Shops, Inc., 724 F.2d 535, 550 (6th Cir.
1984) (“threatening or manipulative statements can . . . be couched in            On February 27, 1995, the Sheriff appeared before the
ostensibly friendly, or even humourous, terms [but] [t]he threat or
manipulation remains nonetheless”) (citing Seligman & Assocs., Inc. v.          Board to respond to Zorn’s charges. The Sheriff’s comments
NLRB, 639 F.2d 307, 309 (6th Cir. 1981)).                                       and the dispute in general were thoroughly covered in a
8      Lucas, et al. v. Monroe County, et al.        No. 98-1876    No. 98-1876       Lucas, et al. v. Monroe County, et al.      21

lengthy front-page article in the February 28, 1995, Monroe         (Areas 4 and 8). Monroe Towing’s area was increased after
Evening News, entitled, “Sheriff rips Zorn, Londo over tow          another wrecker service went out of business.
meeting.” According to the article, the Sheriff told the Board
that Zorn had no reason to attend the meeting with call list           Moreover, Plaintiffs have set forth additional evidence that
participants, which, he said, addressed only issues of interest     these companies benefitted at the expense of non-contributing
to companies on the list - including rumors “that tow truck         tow companies, including Plaintiffs and Lucas. For example,
company owners must contribute to his campaign to get on            the Sheriff reduced Lucas’ towing area by one-third, with the
the list.” The article reported:                                    lost territory going to Owens Towing. Monroe Towing
                                                                    received calls for towing service in Lucas’ area, even though
    Sheriff Van Wert said the meeting was to inform drivers         Monroe was not formally assigned that service area. When
    of new salvage vehicle forms, introduce them to acting          Plaintiffs applied to be placed on the regular rotation list,
    Capt. Paz and address rumors among tow truck                    Plaintiffs were told that the County did not require additional
    operators. One such rumor, according to the sheriff, was        towing services in that area — even though Monroe Towing
    that he intends to eventually have only two tow truck           was the only service operating there at that time. When
    companies on the rotating list.                                 Plaintiffs were finally placed on the stand-by list, they were
                                                                    again excluded from Area 8 and instead assigned to Area 4 —
                                 ***                                which already had three other wrecker services. Thus, while
                                                                    the Sheriff’s Department claimed that it limited the number of
    The other rumor, Sheriff Van Wert told the board, was           companies on the call list in order to avoid saturating an area
    that tow truck company operators must contribute to his         and to avoid driving a good service out of business, the
    campaign to get on the list. ‘If they want to donate to my      circumstantial evidence detailed above would allow the jury
    campaign, sure, I’ll take a donation,’ said the sheriff, who    to infer a less proper motive; specifically, that the Sheriff
    said he spends about $80,000 for each election. ‘But it’s       sought to reward political supporters at the expense of those
    surely not a requirement. That would be illegal and I           who did not contribute to his campaigns. See Acosta-Orozco,
    wouldn’t participate in that.’ 132 F.3d at 103 n.6 (noting that rewarding political supporters
                                                                    is a forbidden form of political patronage because it
    Campaign statements show that the sheriff’s campaign            necessarily comes at the expense of “those who are not
    received donations of $2,050 since 1992 from Dorothy            followers and who see their upward mobility . . . thwarted in
    Galina, owner of Monroe Towing . . . which is on the            very concrete ways”).
    tow list.
                                                                       Indeed, the Sheriff’s statements and reported comments of
(J.A. at 248.) The article further reported that Sottile spoke      other tow companies in the County further suggest a
at the Board meeting and complained about his exclusion             connection between campaign contributions and favorable
from the Sheriff’s prior meeting with tow truck operators:          treatment from the Sheriff’s Department. First, the Sheriff
                                                                    publicly stated that it cost $80,000 to run for office and, while
    The sheriff’s statement came on the heels of remarks            denying that campaign contributions were a requirement for
    earlier in the meeting by Jim Sottile, owner of Star            placement on the tow call list, said that “if they want to
    Towing in LaSalle, who said he also was removed from            donate, sure I’ll take donations.” (J.A. at 306.) Sottile
    last week’s meeting after initially being allowed in. Mr.       testified that, despite the Sheriff’s professed denial, he took
    Sottile said he’s been trying to get in the tow list for more   this very statement as an indirect solicitation of contributions
    than a year now. He said no one at the Sheriff’s
20   Lucas, et al. v. Monroe County, et al.      No. 98-1876      No. 98-1876       Lucas, et al. v. Monroe County, et al.         9

establish a prima facie case of politically discriminatory          department will respond to his letters or phone calls. . . .
[employment action].” The court noted that it had long held         Sheriff Van Wert said he planned to meet with Mr.
that direct evidence was not required to prove political            Sottile today to discuss his concerns.
favoritism; instead, circumstantial evidence can suffice:
“[v]ictims of heavy-handed uses of the spoils system are not      (J.A. at 248.)
limited to redress in only those (relatively rare) instances in
which a ‘smoking gun’ can be produced. To the contrary, we           After the February 28, 1995, Board meeting, the Sheriff did
have held, time and again, that circumstantial evidence alone     in fact arrange to meet with Sottile. Sottile arrived with his
can support a finding of political discrimination.” Id. at 102    attorney, and the Sheriff, himself an attorney, told Sottile to
(quoting Anthony v. Sundlun, 952 F.2d 603, 605 (1st Cir.          return on another day, without his lawyer. According to
1991)).                                                           Sottile, when the meeting finally took place, the Sheriff
                                                                  promised to place S.T.A.R. on the regular rotation. However,
  Here, Plaintiffs adduced sufficient evidence from which a       on April 6, 1995, Sottile was notified that S.T.A.R. was
rational trier of fact could conclude that the Sheriff’s          placed on the stand-by list in Area 4. Plaintiffs claim that
Department improperly engaged in political patronage              their placement in Area 4 was another act of favoritism to
practices in its administration of the tow call list. Most        Monroe Towing, in that they were excluded from Area 8,
notably, Plaintiffs have provided evidence that campaign          where Monroe Towing had a monopoly. In contrast, Area 4
contributors and political supporters received disproportionate   was already being served by three wrecker services.
tow calls off the list and increased service areas, at the
expense of non-contributors. Moreover, Plaintiffs have              Meanwhile, public complaints about the Sheriff’s
shown that Plaintiffs and Lucas were removed from the list        administration of the call list continued to mount. On March
because of their public opposition to the Sheriff.                14, 1995, a stranded driver told the Board that he was forced
                                                                  to wait an extraordinarily long time because the Sheriff’s
   Furthermore, Plaintiffs presented evidence suggesting that     Department refused to call the tow service of his choice and
the Sheriff rewarded his political supporters, Monroe Towing      instead called Owens Towing - owned by one of the Sheriff’s
and Owens Towing, with favorable treatment at the expense         political supporters - which was some distance away.
of wrecker services who did not contribute to his campaigns.
The Sheriff stated at his deposition that he knew who his            On April 11, 1995, wrecker service owner Larry Lucas,
“higher-end” contributors were, and went as far as to identify    who had been on the regular rotation since 1968, spoke at the
Monroe Towing as one of them. Owens Towing was also               Board meeting to voice his complaints about favoritism and
known to be one of the Sheriff’s political supporters. There      corruption in the Sheriff’s administration of the tow list.
is ample evidence that both companies, particularly Monroe,       Among other things, he alleged that Monroe Towing had been
benefitted from a disproportionate number of calls and            given calls in what had been Lucas’ area for almost thirty
increased service areas. For example, in 1995, Owens              years. Lucas then explained that he tried to get maps from the
Towing received over 600 calls from the Sheriff - first on the    Sheriff’s Department that showed the areas, but to no avail.
list. That year, Monroe Towing received over 300 calls,           Lucas finally received a copy of the map, and discovered that
which was second on the list. Monroe Towing was the only          his area was decreased by one-third, and that his former
company on the tow call list for Area 8. Monroe Towing was        territory was given to Owens Towing. Additionally, at the
the only wrecker service operating in two different areas         Board meeting, Lucas reported an incident wherein
                                                                  Commissioner Richard Petticrew, one of the Sheriff’s allies,
                                                                  delivered a message to Lucas, from the Sheriff that if he did
10       Lucas, et al. v. Monroe County, et al.          No. 98-1876        No. 98-1876       Lucas, et al. v. Monroe County, et al.      19

not “back off,” he would be removed from the tow call list.                 claim of retaliation in violation of their rights under the First
Lucas concluded:                                                            Amendment.
  If this is going to take place, where [the Sheriff] can                     II. Political Patronage
  dictate . . . then I say central dispatch should be taken out
  of the Sheriff’s Department and give it to the citizens and                 The First Amendment prohibits government officials from
  let the citizens run it. . . . I think you’re going to gave a             making employment decisions, such as hiring or firing, based
  bigger problem later on down the road than you realize.                   on the employee’s political beliefs, affiliation, or support.
                                                                            See, e.g., Rutan v. Republican Party of Ill., 497 U.S. 62, 77-
(J.A. at 316.)                                                              79 (1990) (holding that the First Amendment extends to
                                                                            protect against the politically motivated failure to promote);
  The events at this Board meeting were reported in the lead                Elrod v. Burns, 427 U.S. 347, 373 (1976) (“the practice of
story in the next day’s Monroe Evening News:                                patronage dismissals is unconstitutional under the First and
                                                                            Fourteenth Amendments.”). In O’Hare Truck Serv. Inc. v.
  A Petersburg wrecker service owner Tuesday night                          City of Northlake, 518 U.S. 712, 726 (1996), the Supreme
  accused Sheriff Carl Van Wert of threatening his                          Court held that private companies that provide services to the
  business if he doesn’t quit challenging tow truck policy.                 government — expressly including wrecker services on
  Larry Lucas, in a heated speech to the Monroe County                      municipal tow truck rotation lists — are entitled to the same
  Board of Commissioners, named Commissioner Richard                        “First Amendment safeguards of political association afforded
  Petticrew as the messenger who told him two weeks ago                     to employees.”
  his business would be dropped from the sheriff’s tow list
  if he ‘didn’t back off.’ . . . ‘I can’t accept this kind of                 In the instant case, Plaintiffs’ allege that the Sheriff
  threat,’ [Mr. Lucas] continued ‘is there a monopoly or a                  excluded them from the regular rotation list, and limited them
  conspiracy here? You tell me.’                                            to Area 4 on the stand-by list because Plaintiffs did not
                                                                            politically support the Sheriff and did not contribute to the
(J.A. at 250.) The article reported Lucas’ comments to the                  Sheriff’s campaign. Plaintiffs further allege that the Sheriff
Board in some detail; the article further reported that after               took these actions in part to promote the interests of Monroe
making his complaints public, Lucas was immediately                         Towing as well as Owens Towing inasmuch as those entities
dropped from the call list “because he failed to comply3 with               provided the Sheriff with political support and campaign
procedures requiring complaints to be made in writing.” The                 contributions. The district court held that Plaintiffs had not
article also included a sub-story entitled, “How the sheriff’s              adduced sufficient evidence to survive summary judgment on
system works.” This story, relying on the Sheriff as its                    their political patronage claim.
primary source, explained that the Sheriff’s Department
sought to keep the tow list limited, and relayed the Sheriff’s                The district court placed undue emphasis on Plaintiffs’
                                                                            failure to present evidence that the Sheriff had formally
                                                                            solicited them for a campaign contribution or that they had
     3                                                                      been vocal opponents of the Sheriff before 1995. In Acosta-
      In a subsequent June 5, 1995, letter confirming Lucas’ removal from   Orozco v. Rodriguez-de-Rivera, 132 F.3d 97, 101-02 (1st Cir.
the tow call list, the Sheriff’s Department made clear that he was being    1997), the United States Court of Appeals for the First Circuit
penalized for “the accusatory remarks about the Sheriff and his wrecker
policy [he] made before a Board of Commissioner’s meeting on April 11,      explained that “a plaintiff need not produce direct evidence of
1995.” (J.A. at 153.)                                                       discriminatory treatment (a so-called ‘smoking gun’) to
18     Lucas, et al. v. Monroe County, et al.      No. 98-1876    No. 98-1876       Lucas, et al. v. Monroe County, et al.     11

   Second, we find that Plaintiffs have presented sufficient      description of how the call list is administered. The story also
evidence to indicate that, after voicing their final comments     included Plaintiffs’ allegations, echoing those of Lucas, that
at the April 25, 1995, Board meeting, they were subjected to      the Sheriff was guilty of favoritism.
an adverse action that would deter a person of ordinary
firmness from continuing to engage in publicly criticizing the      Nearly two weeks later, on April 25, 1995, Sottile again
Sheriff. Plaintiffs were removed from the stand-by tow call       addressed the Board regarding (i) the Sheriff’s unfulfilled
list, thus ending any opportunity to receive business via         promise to place him on the regular call list rotation; (ii) the
central dispatch or to be added to the regular tow rotation so    Sheriff’s suppression of competition among wrecker services;
long as the Sheriff remained in office. There is no doubt that    and (iii) the lack of fair play and justice in the Sheriff’s
such conduct would deter the average wrecker service              Department.
operator from voicing similar criticisms of the Sheriff.
                                                                     Two days later, on April 27, 1995, the Monroe Evening
  Third, we find that Plaintiffs have presented overwhelming      News ran yet another story on the call list controversy; this
evidence that their removal from the stand-by tow call list was   story also featured Sottile’s latest remarks to the Board and
motivated by their constitutionally protected public criticism    the ensuing reaction. Entitled “McKart enters fray over tow
of the Sheriff’s Department. The May 4, 1995, letter              trucks,” the article reported that at the Board meeting, County
informing them of their removal expressly states that the         Commissioner Jerry McKart joined in the criticism of the
action was being taken because Sottile voiced his complaints      Sheriff’s Department and called for changes in policy
publicly before the Board rather than in private:                 following Sottile’s remarks. McKart opined that there was
                                                                  something wrong with the Sheriff’s policy and expressed
  Since a dialogue had already been opened in regard to           concern that the County might be subjected to lawsuits. The
  your grievance with our office, your appearance before          article directly attributed both McKart’s comments and the
  the County Board can only be viewed as an attempt to            Board’s decision to have its attorney examine the call list
  discredit the Office of the Sheriff. The Office of the          policy to Sottile’s statements at the Board meeting. The
  Sheriff will therefore no longer be requiring your services     article then reported Ray Copi’s comments siding with
  as a standby Wrecker Company.                                   Sottile, and included the response of the Sheriff’s
                                                                  Department. The Sheriff’s Department alleged that Sottile’s
(J.A. at 259.) In his deposition, the Sheriff stated that         comments were orchestrated by Commissioner Zorn, who, as
Plaintiffs were removed from the stand-by list for the same       already noted, was head of the County’s Committee
reasons that Lucas was removed from the regular rotation.         examining the possibility of combining central dispatch with
The Sheriff’s Department, of course, informed Lucas that he       the County’s Emergency Management Division – a move the
was being removed because of “the accusatory remarks about        Sheriff opposed because it would wrest central dispatch from
the Sheriff and his wrecker policy [he] made before a Board       his control.
of Commissioner’s meeting on April 11, 1995.” (J.A. at 153.)
Therefore, we find that the district court erred in granting         In a letter dated May 4, 1995, the Sheriff informed Sottile
Defendants’ motion for summary judgment on Plaintiffs’            that Plaintiffs had been removed from the stand-by call list
                                                                  due to his public criticisms of the Sheriff’s Department. The
                                                                  letter read, in pertinent part:
                                                                    Rather than follow up on the matter with Sheriff Van
of the County, is a matter of political concern.                    Wert, or his representative, you appeared before the
12    Lucas, et al. v. Monroe County, et al.        No. 98-1876       No. 98-1876          Lucas, et al. v. Monroe County, et al.             17

  County Board of Commissioners with your complaint.                    We may quite readily concede that Chappel hoped to
  Since a dialogue had already been opened in regard to                 gain from his speech. Indeed, this may be a fair
  your grievance with our office, your appearance before                assumption to make about most speech addressing
  the County Board can only be viewed as an attempt to                  matters of public concern. Our aim, however, is to
  discredit the Office of the Sheriff. The Office of the                determine whether Chappel’s speech may be “fairly
  Sheriff will therefore no longer be requiring your services           characterize[d] . . . as relating to any matter of political,
  as a standby Wrecker Company.                                         social, or other concern to the community.” Even if we
                                                                        were to assume that Chappel’s predominant motivation
(J.A. at 259.) Plaintiffs were not placed on the tow call list          was securing a job for himself, we would not conclude
until the Sheriff left office in January 1997; the newly elected        that this motivation so dominated the substance of
sheriff promptly allowed Plaintiffs to join the regular tow             Chappel’s speech that the “point” or “communicative
rotation.                                                               purpose” of his speech was rendered merely a matter of
                                                                        personal concern. Chappel directly addressed matters
                      Standard of Review                                that are rightly “near [the] zenith” of public concern --
                                                                        matters of public safety, and the gross mismanagement
  We review a district court’s grant of summary judgment de             and misappropriation of public monies.
novo. See Jackson v. Leighton, 168 F.3d 903, 909 (6th Cir.
1999). Summary judgment is appropriate where “the 131 F.3d at 578 (alterations in original). We find that the
pleadings, depositions, answers to interrogatories, and               same holds true here. Plaintiffs need only show that their
admissions on file, together with the affidavits, if any, show        speech somehow related to a matter of community concern.
that there is no genuine issue as to any material fact and that       As set forth above, with respect to the subject of favoritism
the moving party is entitled to a judgment as a matter of law.”       and unfairness in the disbursement of government benefits,
FED. R. CIV. P. 56(c). The facts and inferences drawn                 tow calls are a classic issue of community concern. Indeed,
therefrom are to be viewed in the light most favorable to             Sottile made his comments at various public forums, and his
plaintiff. See Jackson, 168 F.3d at 909. Ultimately, this             comments were widely reported in prominently featured
Court must decide “whether the evidence presents sufficient           newspaper articles, clearly demonstrating that the community
disagreement to require submission to a jury or whether it is         deemed the issues raised to be of public concern. See id.
so one-sided that one party must prevail as a matter of law.”         (holding that the Plaintiff’s speech was a matter of public
Terry Barr Sales Agency, Inc v. All-Lock Co., 96 F.3d 174,            concern where, among other things, it was made 5in public
178 (6th Cir. 1996) (quoting Anderson v. Liberty Lobby, Inc.,         forums and covered extensively in the local press).
477 U.S. 242, 251 (1986)).
                        DISCUSSION                                        5
                                                                             We look to the comments of Commissioner McKart and Ray Copi
                                                                      in response to Sottile’s speech as further evidence that Sottile’s April 25,
  I. Retaliation for Public Criticism                                 1995, speech was a matter of community concern. In the letter removing
                                                                      Plaintiffs from the stand-by list, the Sheriff’s Department described
   Plaintiffs allege that Defendants removed them from the            Sottile’s speech as an “attempt to discredit the Office of the Sheriff.”
stand-by call list as retaliation for Sottile’s public criticism of   This is clearly a matter of public concern. See Chappel, 131 F.3d at 573
the Sheriff, in violation of Plaintiffs’ First Amendment              (stating that speech addresses a matter of public concern when such
                                                                      expression is related to, among other things, any matter of political
                                                                      concern). Certainly speech which questions the credibility of the
                                                                      Sheriff’s Department, a Department that provides services to the people
16   Lucas, et al. v. Monroe County, et al.       No. 98-1876      No. 98-1876         Lucas, et al. v. Monroe County, et al.           13

  In the instant case, Sottile repeatedly accused the Sheriff of   rights.4 The district court dismissed this claim on grounds
favoritism, lack of competition and unfairness in his              that Plaintiffs were not protected under the First Amendment
administration of the tow call list, alleging that the Sheriff     because Plaintiffs were not government employees or
used his authority to reward political supporters and campaign     contractors, nor were Plaintiffs a regular provider of services
contributors at the expense of other tow companies. This           to the County.
Court has expressly stated that: “Freedom to criticize public
officials and expose their wrongdoing is at the core of First         In dismissing Plaintiffs’ First Amendment retaliation claim,
Amendment values, even if the conduct is motivated by              the district court adopted Defendants’ position that First
personal pique or resentment.” Barrett, 130 F.3d at 263.           Amendment protections extend only to independent
Moreover, the First Amendment protects Sottile’s right to          contractors or other regular-service providers subject to
voice concerns and criticize the Sheriff and his policies. See     termination of pre-existing commercial relationships with the
Glasson v. City of Louisville, 518 F.2d 899, 904 (6th Cir.         government. The Supreme Court has consistently held that
1975) (“The right of an American citizen to criticize public       the “government ‘may not deny a benefit to a person on a
officials and policies and to advocate peacefully ideas for        basis that infringes his constitutionally protected . . . freedom
change is the central meaning of the First Amendment”)             of speech’ even if he has no entitlement to that benefit.”
(quoting New York Times Co. v. Sullivan, 376 U.S. 254, 273         Board of County Comm’rs v. Umbehr, 518 U.S. 668, 674
(1964)).                                                           (1996) (quoting Perry v. Sinderman, 408 U.S. 593, 597
                                                                   (1972)). The Court explained as follows:
   Notably, Sottile made his comments at the same time that
the Board was contemplating the merger of central dispatch           [E]ven though a person has no “right” to a valuable
with emergency services. Sottile himself placed his                  government benefit and even though the government may
comments in the context of this larger issue, by making              deny him the benefit for any number of reasons, there are
comments such as, “That’s all I want to say to the Board so          some reasons upon which the government may not rely.
you can take it into consideration with Central Dispatch cause       It may not deny a benefit to a person on a basis that
as far as I’m concerned there’s no justice or fair play or           infringes his constitutionally protected interests --
anything in the Sheriff’s Department right now.” (J.A. at            especially, his interest in freedom of speech.
318-19.) In addition, Sottile’s comments at the April 25,
1995, Board meeting followed Larry Lucas’ speech at the            Perry, 408 U.S. at 597. As set forth more fully in Umbehr’s
same forum two weeks earlier, where Lucas voiced similar           companion case of O’Hare Truck Serv., Inc. v. City of
complaints about the Sheriff’s administration of the tow call      Northlake, 518 U.S. 712, 717 (1996), placement on a
list. Lucas’ speech, as noted, was the subject of the lead story
in the next day’s local paper — a story that also quoted Sottile
as joining in Lucas’ criticisms.                                       4
                                                                         Because Plaintiffs’ rights under the Michigan Constitution
                                                                   essentially track those guaranteed by the United States Constitution, the
  In Chappel, this Court expressly rejected the defendants’        same analysis that governs their federal constitutional claims applies to
argument that the Plaintiff’s speech did not address a matter      their corresponding state claims. See Woodland v. Michigan Citizens
of public concern because it was predominantly motivated by        Lobby, 378 N.W.2d 337, 343 (Mich. 1985) (noting that the rights to free
                                                                   speech and association under the Michigan Constitution are coterminous
his own self-interest:                                             with those under the First Amendment); Roy v. Rau Tavern, Inc., 423
N.W.2d 54, 56 (Mich. Ct. App. 1988) (stating that the “Michigan
                                                                   Constitution secures the same right of equal protection and due process
                                                                   as does the United States Constitution”).
14    Lucas, et al. v. Monroe County, et al.       No. 98-1876      No. 98-1876       Lucas, et al. v. Monroe County, et al.      15

municipal tow rotation list is one such benefit that may not be       interference with free speech, but the First Amendment
denied a person because of his constitutionally protected             rights of public employees are restricted by the nature of
speech.                                                               the employer-employee relationship.
   In this case, Defendants have admitted that Plaintiffs were      Id. Likewise, in the case at hand, we conclude that the district
placed on the stand-by tow call list for Area 4. Even though        court erred in dismissing Plaintiffs’ retaliation claim on
Plaintiffs did not receive any calls during their four-week stint   grounds that they were not entitled to First Amendment
on the stand-by list, their inclusion on the list undeniably        protection against the retaliatory conduct of the Sheriff’s
constitutes a governmental benefit. The Sheriff himself             Department.
admitted that “it was important to be on the tow list because
it gives [tow truck operators] community recognition.” (J.A.          Since the district court held that Plaintiffs were not entitled
at 292.) Moreover, the Sheriff stated that placement on the         to any First Amendment protections, the court did not
stand-by list was “done so that a record with our office can be     consider whether Plaintiffs presented sufficient evidence on
established,” thus allowing a wrecker service to eventually         their retaliation claim to survive Defendants’ motion for
receive tow calls off the regular rotation. (J.A. at 259.)          summary judgment. We believe that they have. To prevail on
Finally, as Plaintiffs note, their inclusion on the list could      their retaliation claim, Plaintiffs must establish (i) that they
have been used in advertising or as a credential when               were engaged in constitutionally protected conduct; (ii) that
applying for other tow lists — which are particularly               Defendants’ adverse action caused them to suffer an injury
important to a new company.                                         that would likely chill a person of ordinary firmness from
                                                                    continuing to engage in that conduct; and (iii) that the adverse
   The instant case is reminiscent of Blackburn v. City of          action was motivated at least in part as a response to the
Marshall, 42 F.3d 925, 929 (5th Cir. 1995), in which the            exercise of their constitutional rights. See Thaddeus-X v.
plaintiff wrecking service was removed from the city’s              Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc); see
rotating on-call towing list after making various complaints        generally Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle,
to city officials. The plaintiff brought a § 1983 action against    429 U.S. 274 (1977); Ratliff v. Wellington Exempted Village
the city alleging, among other things, that the city wrongly        Schs. Bd. of Educ., 820 F.2d 792 (6th Cir. 1987); Barrett v.
retaliated against him for the exercise of his First Amendment      Harrington, 130 F.3d 246 (6th Cir. 1977). We believe that
rights. Id. at 930. The district court dismissed the Plaintiff’s    Plaintiffs have adduced substantial evidence in support of
retaliation claim on the basis that he was not a public             each element.
employee, or equivalent to a public employee, and thus was
not entitled to First Amendment protection against the city’s         First, Plaintiffs have clearly established that they were
retaliatory conduct. Id. at 931. On appeal, the United States       engaged in constitutionally protected conduct. The First
Court of Appeals for the Fifth Circuit expressly rejected this      Amendment protects speech that may be “fairly characterized
notion:                                                             as constituting speech on a matter of public concern.”
                                                                    Chappel v. Montgomery County Fire Protection Dist. No. 1,
  At the outset, we reject the district court’s apparent            131 F.3d 564, 573 (6th Cir. 1997). “In order to conclude that
  assumption that only public employees enjoy the                   speech addresses a matter of public concern, ‘this court must
  protections of the First Amendment. The district court’s          be able to fairly characterize the expression as relating to any
  reasoning is inverted. Every citizen enjoys the First             matter of political, social, or other concern to the
  Amendment’s protections against governmental                      community.’” Id. at 574 (citation omitted).